Case 0:21-cv-60765-AHS Document 8 Entered on FLSD Docket 05/27/2021 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                      In Admiralty

                                     Case No: 0:21-cv-60765-AHS

  GREAT LAKES INSURANCE SE,

            Plaintiff,

  v.

  SUNSET BOAT RENTALS AND TOURS,
  INC.,

            Defendant.                              /

                                 JOINT SCHEDULING REPORT

        The Parties, Great Lakes Insurance SE (“Great Lakes”) and Sunset Boat Rentals and Tours,

 Inc. (“Sunset”), pursuant to Local Rule 16.1(b), Fed. R. Civ. P. 16(b) and 26(f), and this Court’s

 Order dated April 8, 2021 [ECF No. 5], hereby submit the following Joint Scheduling Report:

        Proposed Case Track:

        Pursuant to Local Rule 16.1(a)(2), the Parties believe that this matter should be assigned

 to the Expedited Track.

        Joint Scheduling Report

        (A) The likelihood of settlement;

        Although the Parties will continue to work cooperatively toward an amicable settlement, it

 does not appear that settlement is likely at this time.

        (B) The likelihood of appearance in the action of additional parties;

        The Parties will seek to amend the pleadings at the earliest possible opportunity if the need

 to add additional parties arises.

        (C) Proposed limits on the time to (i) join other parties and to amend the pleadings;
            (ii) file and hear motions; and (iii) complete discovery;
Case 0:21-cv-60765-AHS Document 8 Entered on FLSD Docket 05/27/2021 Page 2 of 3




         Please see the attached Proposed Scheduling Order.

         (D) Proposals for the formulation and simplification of issues, including the
             elimination of frivolous claims or defenses, and the number and timing of motions
             for summary judgment or partial summary judgment;

         None at this time. Discovery is in its infancy and the Parties will work together to simplify

 the issues and prepare motions for summary judgment.

         (E) The necessity or desirability of amendments to the pleadings;

         Great Lakes is presently evaluating whether it wishes to amend. Any amendments will be

 filed expeditiously and in advance of the Court’s amendment deadline.

         (F) The possibility of obtaining admissions of fact and of documents, electronically
             stored information or things which will avoid unnecessary proof, stipulations
             regarding authenticity of documents, electronically stored information or things,
             and the need for advance rulings from the Court on admissibility of evidence;

         The Parties will work together to obtain admissions and stipulations that will avoid any

 unnecessary proof at trial.

         (G) Suggestions for the avoidance of unnecessary proof and of cumulative evidence;

         At this time, discovery is still in its infancy. However, the Parties will work together to

 avoid unnecessary proof and presentation of cumulative evidence at trial.

         (H) Suggestions on the advisability of referring matters to a Magistrate Judge or
             master;

         At this time, the Parties consent to having discovery disputes heard by the Magistrate

 Judge. The Parties do not consent to referring any other matters to the Magistrate Judge at this

 time.

         (I) A preliminary estimate of the time required for trial;

         The Parties preliminarily estimate a one-day non-jury trial in this case.

         (J) Requested date or dates for conferences before trial, a final pretrial conference,
             and trial;
Case 0:21-cv-60765-AHS Document 8 Entered on FLSD Docket 05/27/2021 Page 3 of 3




       Please see attached Proposed Scheduling Order.

       (K) Any issues about (i) Disclosure, discovery, or preservation of electronically stored
           information, including the form or forms in which it should be produced; (ii)
           Claims of privilege or of protection as trial-preparation materials, including - - if
           the parties agree on a procedure to assert those claims after production -- whether
           to ask the court to include their agreement in an order under Federal Rule of
           Evidence 502; and (iii) when the parties have agreed to use the ESI Checklist
           available on the Court’s website (www.flsd.uscourts.gov), matters enumerated on
           the ESI Checklist;

       None at this time.

       (L) Any other information that might be helpful to the Court in setting the case for
           status or pretrial conference.

       None at this time.

 Dated: May 27, 2021.

                                                      Respectfully submitted,

  /s/ Manuel E. Garcia                                /s/ Aaron M. Dmiszewicki
  Manuel E. Garcia                                    Charles S. Davant
  Florida Bar No. 915645                              Florida Bar No. 15178
  garcialaw@garcialawkw.com                           csd@davantlaw.com
  Kendal Lyn Harden                                   Aaron M. Dmiszewicki
  Florida Bar No. 1011329                             Florida Bar No. 111455
                                                      amd@davantlaw.com
  GARICA LAW FIRM
  515 Whitehead Street                                DAVANT LAW, P.A.
  Key West, FL 33040                                  12 Southeast 7th Street, Suite 605
  Telephone: (305) 292-1437                           Fort Lauderdale, FL 33301
  Attorneys for Sunset                                Telephone: (954) 414-0400
                                                      Attorneys for Great Lakes
